[NEW YORK COMMUNITY BANCORP, INC. LETTERHEAD] October 1, 2012 Via EDGAR Suzanne Hayes Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:New York Community Bancorp, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed February 29, 2012 Form 10-Q for the Quarterly Period Ended June 30, 2012 Filed August 9, 2012 File No. 001-31565 Dear Ms. Hayes: New York Community Bancorp, Inc. respectfully requests an extension until Monday, October 29, 2012 to respond to the Staff’s comment letter dated September 28, 2012 and received by us that day with respect to the above referenced filings. Please contact the undersigned at (516) 683-4570 if you have any questions. Sincerely, /s/ R. Patrick Quinn, Esq. R. Patrick Quinn, Esq. Executive Vice President, Chief Corporate Governance Officer & Corporate Secretary
